DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. In the interest of facilitating compact prosecution the examiner contacted the applicant with some proposed amendments on 11/18/2021, however an agreement was not reached.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since they are computer program product claims that include a "computer readable data storage media" that is not clearly defined in the specification ([0072]-[0074] of the instant application describes a "computer readable storage medium", but not the " computer readable data storage media" of the claims).    Under broadest reasonable consideration a storage medium such as even the “computer readable storage medium” of the specification could be a propagation medium (In U.S. Pat. 6286104 col 3 lines 50-56 a storage medium is defined to include “carrier wave” which is a propagation medium).  Therefore, claims 15-20 are non-statutory.  Applicant is suggested to amend the claim, the “computer readable data storage media” with “non-transitory computer readable data storage media”. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 8 and 15 it is not if it is the “deferring” that is “warranted” or the “reporting” or the “request”.
	It is not clear if it is the “request” of the “request for deferred quiescent-state report processing” that “reports a deferred quiescent state;” or the “processing”.  Furthermore, it is not clear if this request is the same as the “warranted” reporting or request; and it is not clear if the reported “deferred quiescent state” is the “quiescent state” that is deferred in the “warranted” reporting or request, or not.

The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9 and 14-16 are rejected under 103 over McKenney (U.S. Pub. 2013/0311995) in view of AAPA (Applicant Admitted Prior Art).  

As per claim 1 McKenney teaches the invention substantially as claimed including a computer-implemented method, comprising: determining whether a deferred quiescent-state reporting request that defers the reporting of a read-copy update (RCU) quiescent state on behalf of a target computer task is warranted ([0042], [0044] when rcu_read_unlock() is called it may conditionally invoke rcu_read_unlock_special() which is a function that is used to handle delaying the end of a grace period reporting/deferred quiescent-state reporting); 
	in response to the deferred quiescent-state reporting request being warranted, determining whether a previous deferred quiescent-state reporting request on behalf of the target computer task remains pending ([0044], [0055], Fig. 9, [0056]-[0058] when rcu_read_unlock_special() is warranted, a check should be made to see if there is a previously warranted request of rcu_read_unlock_special() that was interrupted by a current nested scheduler-level RCU reader, if there is, then t->rcu_read_lock_nesting INT_MIN  for the current nested scheduler-level RCU reader); and issuing a request for deferred quiescent-state report processing that reports a deferred quiescent state, the request for deferred quiescent-state report processing being issued in a manner selected according to a result of the determining whether a previous deferred quiescent-state reporting request remains pending (Fig. 9, [0054], [0056]-[0058]; [0046] based on determining that there is no previous request, rcu_read_unlock_special() is executed and it wakes up tasks that needed to be performed). 

	McKenney does not explicitly teach that the rcu_read_unlock_special () function is a deferred quiescent-state reporting request.

	However AAPA explicitly teaches that the rcu_read_unlock_special () function is a deferred quiescent-state reporting request ([0006]).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of McKenney and AAPA since both make use of RCU technique for sharing of data.  One with ordinary skill in the art would be motivated to incorporate the teachings of AAPA into that of McKenney because AAPA is just a different way of describing some fundamentals of the RCU technique ([0002], [0003]). 

As per claim 2 McKenney teaches wherein in response to there being no previous deferred quiescent-state reporting request on behalf of the target computer wake up reporting operations  that include acquiring of runqueue and priority inheritance locks).

As per claim 7 McKenney teaches wherein determining whether a previous deferred quiescent-state reporting request remains pending includes checking a deferred quiescent-state reporting indicator associated with the target computer task or a processor on which it runs ([0057] each RCU reader checks the value of rcu_read_lock_nesting to see if there are reporting request pending).

As per claims 8, 9 and 14 they are system versions of method claims 1, 2 and 7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 1, 2 and 7, respectively.

As per claims 15 and 16 they are system versions of method claims 1 and 2.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 1 and 2, respectively.

Claims 3 and 5 are rejected under 103 over McKenney (U.S. Pub. 2013/0311995) in view of AAPA (Applicant Admitted Prior Art) and in further view of Prasad et al (A Frugal Approach to Reduce RCU Grace Period Overhead; EuroSys ’18, April 23-26 2018).

As per claim 3 McKenney as modified by AAPA teaches bypassing deferred quiescent-state reporting request if there is a previous reporting request (Fig. 9, [0054], [0057]) it does not explicitly teach wherein in response to there being a previous deferred quiescent-state reporting request on behalf of the target computer task that remains pending, issuing a non-lock-acquiring wakeup request for deferred quiescent-state report processing that reports a deferred quiescent state, the non-lock-acquiring wakeup request being implemented in a manner that does not acquire the operating system scheduler's run-queue or priority-inheritance locks, the deferred quiescent-state report processing performed as a result of the non-lock-acquiring wakeup request including softirq processing.
	However Prasad explicitly teaches wherein in response to there being a previous deferred quiescent-state reporting request on behalf of the target computer task that remains pending, issuing a non-lock-acquiring wakeup request for deferred quiescent-state report processing that reports a deferred quiescent state, the non-lock-acquiring wakeup request being implemented in a manner that does not acquire the operating system scheduler's run-queue or priority-inheritance locks, the deferred quiescent-state report processing performed as a result of the non-lock-acquiring wakeup request including softirq processing (pgs. 6 and 7 if memory is running low or too many deferred quiescent-state reporting requests are pending then reschedule CPUs, which forces a context switch through IPI  that resulting in a quiescent state without needing to acquire lock: pgs. 4-5 section 3.1 paragraph 3).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of McKenney as modified by AAPA and Prasad since both are directed towards providing improvements to RCU technique in different ways.  One with ordinary skill in the art would be motivated to incorporate the teachings of Prasad into that of McKenney as modified by AAPA because Prasad improves grace period handling of RCU technique (pg. 1 abstract).

As per claim 5 Prasad teaches wherein in response to there being a previous deferred quiescent-state reporting request on behalf of the target computer task that remains pending, issuing a non-lock-acquiring wakeup request for deferred quiescent-state report processing, the non-lock-acquiring wakeup request being implemented in a manner that does not acquire the operating system scheduler's run-queue or priority-inheritance locks, the deferred quiescent-state processing performed as a result of the non-lock-acquiring wakeup request including rescheduling the target computer task to produce a local context switch that results in the deferred quiescent state being reported (pgs. 6 and 7 if memory is running low or too many deferred quiescent-state reporting requests are pending then reschedule CPUs, which forces a context switch that resulting in a quiescent state without needing to acquire lock: pgs. 4-5 section 3.1 paragraph 3).  

As per claims 10 and 12 they are system versions of method claims 3 and 5.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 3 and 5, respectively.

As per claims 17 and 19 they are product versions of method claims 3 and 5.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 3 and 5, respectively.

Claims 4 and 6 are rejected under 103 over McKenney (U.S. Pub. 2013/0311995) in view of AAPA (Applicant Admitted Prior Art) and Prasad et al (A Frugal Approach to Reduce RCU Grace Period Overhead; EuroSys ’18, April 23-26 2018) and in further view of McKenney (U.S. Pub. 2013/0061071, hereinafter McKenney2).
McKenney2 reference has been previously cited in IDS documents submitted by applicant.


As per claim 4 McKenney as modified by AAPA and Prasad does not explicitly teach wherein the non-lock-acquiring wakeup request for deferred quiescent-state-report softirq processing is conditioned on the method being performed by an interrupt handler running as a result of the target computer task being interrupted.
	However McKenney2 explicitly teaches wherein the non-lock-acquiring wakeup request for deferred quiescent-state-report softirq processing is conditioned on the IPI issuing is conditioned on a callback handler is executing in response to a scheduler interrupting a current task in order to flush callbacks in order to expedite removal of callbacks).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of McKenney2 and McKenney as modified by AAPA and Prasad since both are directed towards providing improvements to RCU technique in different ways.  One with ordinary skill in the art would be motivated to incorporate the teachings of McKenney2 into that of McKenney as modified by AAPA and Prasad because McKenney2 improves operation of RCU technique in low power environments ([0018]).

As per claim 6 McKenney as modified by AAPA, Prasad and McKenney2 teaches wherein the non-lock-acquiring wakeup request for deferred quiescent-state report processing that includes rescheduling the target computer task to produce a local context switch that results in the deferred quiescent state being reported is conditioned on the target computer task or its processor not blocking an expedited RCU grace P201902558US0128period and the processor being a non-tickless processor that receives regular scheduling clock tick interrupts (McKenney2 [0013]-[0016], [0046], [0049], [0050] a forced non-locking context switch through IPI issuing is conditioned on a callback handler being ready to expedite removal of a processor’s remaining callbacks and that regular timer interrupts by not being in a dyntick-idle mode through the use of tick_nohz_stop_sched_tick()).

As per claims 11 and 13 they are system versions of method claims 4 and 6.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 4 and 6, respectively.

As per claims 18 and 20 they are product versions of method claims 4 and 6.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented in claims 4 and 6, respectively.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BING ZHAO/
Primary Examiner, Art Unit 2198